CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated November 28, 2012, on the financial statements of The Cook & Bynum Fund, as of September 30, 2012, and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to Cook & Bynum Funds Trust’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio January 28, 2013 Registered with the Public Company Accounting Oversight Board
